OPINION — AG — ** REGISTERED PUBLIC OBLIGATIONS — BANK — REGISTRAR ** (1) THERE IS NO MINIMUM OR MAXIMUM FEE THE REGISTRAR OF PUBLIC OBLIGATIONS MAY CHARGE FOR ITS SERVICE TO A PUBLIC ENTITY SUBJECT TO ARTICLE X, SECTION 26, ARTICLE X, SECTION 27 OR ARTICLE X, SECTION 35 . A REASONABLE FEE SHOULD BE NEGOTIATED AND SETTLED UPON BY THE ISSUER AND REGISTRAR. (62 Ohio St. 588 [62-588]) (2) A PUBLIC ENTITY SUBJECT TO ARTICLE X, SECTION 26, ARTICLE X, SECTION 27 AND ARTICLE X, SECTION 35 ISSUING REGISTERED PUBLIC OBLIGATIONS MAY NOT PAY THE REGISTRAR'S FEE OR ANY OTHER COSTS OF THE REGISTRATION SYSTEM OUT OF A SINKING FUND. (ARTICLE X, SECTION 28) SUCH FEE AND ANY OTHER COSTS MUST BE PAID ACCORDING TO THE PROVISIONS OF 62 Ohio St. 589 [62-589](A). MOREOVER, 62 Ohio St. 589 [62-589](B) DOES 'NOT' AUTHORIZE THE ISSUER TO SATISFY ITS LIABILITY FOR ANY COSTS OF THE REGISTRATION SYSTEM THROUGH THE USE OF A SINKING FUND SO CREATED. FINALLY, AN AGREEMENT BETWEEN THE ISSUER AND REGISTRAR OF PUBLIC OBLIGATIONS WHICH BINDS FUNDS IN EXCESS OF THE CURRENT YEAR'S APPROPRIATIONS WITHOUT VOTER APPROVAL IS PROHIBITED BY ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION. HOWEVER, AN AGREEMENT BETWEEN THE ISSUER AND REGISTRAR, NOT OBLIGATING THE REVENUES OF SUCCEEDING YEARS, WITH A PRIMARY TERM OF ONE YEAR OR LESS AND PERMITTING AN OPTION IN FAVOR OF THE ISSUER TO RENEW THE AGREEMENT FROM YEAR TO YEAR, IS NOT INHERENTLY PROHIBITED BY ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION.  (REGISTRARY BANKS, SINKING FUNDS) CITE: OPINION NO. 79-099, OPINION NO. 79-130, OPINION NO. 79-276, OPINION NO. 80-114, 62 Ohio St. 581 [62-581], 62 Ohio St. 588 [62-588], 62 Ohio St. 589 [62-589](A) 62 Ohio St. 589 [62-589](B) (F. ANDREW FUGITT)